     Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.72 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JOHN KENNEDY GARNER,
                        Petitioner,                      Case No. 1:20-cv-615

v.                                                       Honorable Robert J. Jonker

SHANE JACKSON,
                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
     Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.73 Page 2 of 9




                                             Discussion

I.      Factual allegations

                Petitioner John Kennedy Garner is incarcerated with the Michigan Department of

Corrections at the Earnest C. Brooks Correctional Facility, (LRF) in Muskegon County, Michigan.

Following a three-day jury trial in the Kalamazoo County Circuit Court, Petitioner was convicted

of involuntary manslaughter in violation of Mich. Comp. L. § 750.321. On May 22, 2017, the

court sentenced Petitioner as a fourth habitual offender, Mich. Comp. L. § 769.12, to 25 to 40

years’ imprisonment.

                On July 2, 2020, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on July 2, 2020. (Pet., ECF No. 1, PageID.15.) The petition raises one

ground for relief: Petitioner’s constitutional right to due process of law was violated when the

prosecution failed to exclude the possibility of self-defense beyond a reasonable doubt. (Id.,

PageID.2, 5.)

                Petitioner also filed a motion to stay these proceedings, and hold them in abeyance,

pending his exhaustion of state court remedies with respect to two new issues:

        II.     Trial counsel was ineffective in failing to investigate and failing to present
                a defense which would have reasonably led to acquittal.

        III.    Appellate counsel was ineffective for failing to thoroughly review the
                record and therefore failing to raise significant issues.




                                                  2
      Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.74 Page 3 of 9




(Mot. to Stay, ECF No. 3, PageID.47.) The court construes Petitioner’s motion to stay as, first, a

motion to amend his petition to include these two issues, and second, a motion to stay the amended

petition and hold it in abeyance.

               Motions to amend a habeas corpus petition are governed by Rule 15(a) of the

Federal Rules of Civil Procedure. See 28 U.S.C. § 2242 (application for writ of habeas corpus

“may be amended or supplemented as provided in the rules of procedure applicable to civil

actions.”); Hodges v. Rose, 510 F.2d 643, 649 (6th Cir. 1978). Under Rule 15(a), a party may

amend his pleadings once as a matter of course at any time before a responsive pleading is served.

Otherwise, the party may amend only by leave of court, which “shall be freely given when justice

so requires.” Fed. R. Civ. P. 15(a); see Mayla v. Felix, 545 U.S. 644 (2005). In Foman v. Davis,

371 U.S. 178 (1962), the Supreme Court identified some circumstances in which “justice” might

counsel against granting leave to amend: “undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of amendment,

etc.” Id at 182. None of the circumstances identified by the Foman court are present here.

Accordingly, the Court will grant Petitioner’s motion to amend the petition and the Court will

consider the petition as amended.

II.      Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

                                                  3
  Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.75 Page 4 of 9




upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

                Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner alleges that he has exhausted his state court remedies with respect

to his first habeas issue regarding due process and the prosecution’s burden regarding self-defense;

however, he acknowledges that he has not exhausted his state court remedies with regard to the

two new issues regarding ineffective assistance of counsel.

                An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has filed his one allotted motion; however, he contends he is entitled to file a successive

motion under the circumstances. Therefore, the Court concludes that he has at least one available

state remedy.



                                                  4
  Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.76 Page 5 of 9



               To properly exhaust his claim, Petitioner must file a successive motion for relief

from judgment in the Kalamazoo County Circuit Court. If his motion is denied by the circuit court,

Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan Supreme

Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be deemed to

have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as to any issue,

unless he has presented that issue both to the Michigan Court of Appeals and to the Michigan

Supreme Court.’”) (citation omitted).

               Because Petitioner has one claim that is exhausted and two that are not, his petition

is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed to dismiss

mixed petitions without prejudice in order to allow petitioners to return to state court to exhaust

remedies. However, since the habeas statute was amended to impose a one-year statute of

limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).




                                                 5
   Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.77 Page 6 of 9



                Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on April 2, 2019. Petitioner did not petition for certiorari to the United

States Supreme Court (Pet., ECF No. 1, PageID.3), though the ninety-day period in which he could

have sought review in the United States Supreme Court is counted under § 2244(d)(1)(A). See

Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The ninety-day period expired on July 1,

2019. Accordingly, absent tolling, Petitioner would have one year, until July 1, 2020, in which to

file his habeas petition. Petitioner filed the instant petition on July 2, 2020.

                The running of the statute of limitations is tolled while “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). If a petitioner does not appeal the trial

court’s denial of his post-conviction motion—as is the case here—the tolling continues until the

end of the period in which the petitioner could have appealed the denial of his motion. Holbrook

v. Curtin, 833 F.3d 612, 619 (6th Cir. 2016).

                Petitioner does not report when he filed his motion for relief from judgment;

however, he notes that the trial court denied the motion on August 26, 2019. Petitioner had six

months until February 26, 2020, in which to file a delayed application for leave to appeal in the

Michigan Court of Appeals. See Mich. Ct. R. 7.205(G)(3). Therefore, Petitioner’s period of



                                                   6
   Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.78 Page 7 of 9



limitation was tolled from when he filed his motion for relief from judgment at some time prior to

August 26, 2019, until February 26, 2020.

                The period of limitation commenced running at that time and will continue to run

until Petitioner files his successive motion for collateral review. Then, so long as Petitioner’s

request for collateral review is pending, the time will not count against him. But, until he files his

motion, and after the Michigan Supreme Court rules on his application for leave to appeal to that

court, the statute of limitations will run.

                The Palmer Court has indicated that thirty days is a reasonable amount of time for

a petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).

                Although the time remaining in Petitioner’s period of limitation cannot be

determined precisely without knowing when he filed his first motion for relief from judgment, it

is apparent he has several months remaining in the period. Petitioner certainly has more than sixty

days remaining in his limitations period. Assuming that Petitioner diligently pursues his state-

court remedies and promptly returns to this Court after the Michigan Supreme Court issues its

decision, he is not in danger of running afoul of the statute of limitations. Therefore, a stay of

these proceedings is not warranted and Petitioner’s motion seeking that relief will be denied.

Moreover, the Court will dismiss the petition for failure to exhaust available state-court remedies.

Should Petitioner decide not to pursue his unexhausted claims in the state courts, he may file a

new petition raising only his exhausted claim at any time before the expiration of the limitations

period.



                                                  7
     Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.79 Page 8 of 9



I.      Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 I have concluded that Petitioner's application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                 I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he is in custody in

violation of the Constitution and has failed to make a substantial showing of the denial of a

constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                             Conclusion

                 The Court will enter an order and judgment granting Petitioner leave to amend his

petition to include his two new habeas issues, denying Petitioner’s motion to stay these

                                                  8
   Case 1:20-cv-00615-RJJ-RSK ECF No. 6 filed 07/28/20 PageID.80 Page 9 of 9



proceedings and hold them in abeyance, dismissing the petition for failure to exhaust state-court

remedies, and denying a certificate of appealability.



Dated:   July 28, 2020                               /s/ Robert J. Jonker
                                                      Robert J. Jonker
                                                      Chief United States District Judge




                                                 9
